                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN




                                        Plaintiff,
                                                                       NOTICE OF APPEAL
                  V.

                                                                       Case No.
A_"l')-,J"-    M.t L-e,c•L   f   e, {   cJ
                                        Defendant.




         Notice is given that the plaintiff/ 1 f     j 11!,   -J<l«-t-<.':,   4, L,.u,u 1~    ,   appeals to the

United States Court of Appeals for the Seventh Circuit from the final judgment entered in this action



                                 "'7-tt\.          .J J             I
                                  _ _ _ day of _ _vvt___,.~C<.-'-r_C=v_\_,.__ __
         Dated and signed this __'-

 61'lA..u t   Ccvn,+y- furokl, Wisconsin.



                                                                                       /OOU
                                                              (Street Address)



                                                                                   1
                                                              (City, State, Zip)
